Title: From Alexander Hamilton to Thomas Mifflin, 17 October 1794
From: Hamilton, Alexander
To: Mifflin, Thomas


Fort Cumberland [Pennsylvania]October 17. 1794
Sir
The President directs me to acknowlege the receipt of your letter of the 16th—enclosing one from Governor Howel.
The Quarter-Master & Commissary General will leave this place early in the Morning for Bedford to endeavour to remedy any defects which may exist.
You observe that Col Blaine has not been with the Column. I am sure I understood from him & I think I did from Col Biddle that the latter had agreed to take charge of the column in his place to Bedford. As to Mr. Postlethwaite I know not what can explain his absence.
The embarrassments which are experienced demonstrate the necessity of reducing the number of baggage waggons (which is so great as to defeat the operation) in order that the surplus ones may be applied to the objects of supply.
With great respect   &   esteem   I have the honor   to be   Sir   Your obed ser
A Hamilton
PS   Impress must be used where purchases are inadequate.

His Excelly Governor Mifflin
